In an action to recover damages for medical malpractice, the defendants appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated December 6, 2004, which denied their motion pursuant to CPLR 3025 (b) for leave to amend their answer.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the Supreme Court providently exercised its discretion in denying their motion pursuant to CPLR 3025 (b) for leave to amend their answer (see Kingsland Group, Inc. v J.B. Satcin Realty Corp., 16 AD3d 380 [2005]; DeLaurentis v Nager, 302 AD2d 486 [2003]; Kopel v Chiulli, 175 AD2d 102 [1991]; Davidian v County of Nassau, 175 AD2d 908 [1991]; Hypertronics, Inc. v Digital Equip. Corp., 159 AD2d 607 [1990]). Adams, J.P., S. Miller, Ritter and Fisher, JJ., concur.